Order filed May 22, 2014




                                      In The


        Eleventh Court of Appeals
                                   ____________

                              No. 11-14-00094-CR
                                    __________

                 KODY DOUGLAS TAYLOR, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                              Taylor County, Texas
                           Trial Court Cause No. 25441A


                                    ORDER
      Kody Douglas Taylor filed a pro se notice of appeal in this case. He has
now filed in this court a motion requesting indigent appellate counsel. Our records
reflect that the trial court has entered an order permitting Taylor’s appointed trial
counsel to withdraw as counsel for Taylor. The trial court has not appointed
counsel for appeal. We abate this appeal.
        We abate the appeal and remand the cause to the trial court so that it may
determine the following:
     1. Whether Taylor desires to prosecute his appeal;
     2. Whether Taylor is indigent;
     3. If not indigent, whether Taylor has retained counsel for this appeal; and
        4. If indigent, whether Taylor desires to have counsel appointed to represent
           him in this appeal or whether, after being warned of the dangers and
           disadvantages of self-representation, Taylor competently and intelligently
           chooses to exercise the right to represent himself.
The trial court is directed to make appropriate findings and recommendations and
to appoint counsel if appropriate. The trial court clerk is directed to prepare and
forward to this court a supplemental clerk’s record containing the findings,
recommendations, and any orders of the trial court. If a hearing is held, the court
reporter is directed to prepare and forward to this court the reporter’s record from
the hearing. These records are due to be filed in this court on or before June 13,
2014.
        The appeal is abated.


                                                     PER CURIAM


May 22, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2